Order entered October 14, 1965, denying plaintiffs’ motion to resettle the order dated June 16, 1965, affirmed, without costs and disbursements. Order entered June 23, 1965, confirming the report of a Special Referee regarding the amount of an outgoing attorney’s lien modified on the law and the facts, without costs and disbursements, to the extent of conforming the judgment with the stipulation entered into before the Referee, and otherwise the order is affirmed, without prejudice to any other action plaintiffs may be advised to take regarding the stipulation. The judgment entered deviates from the stipulation in certain material respects. Thus, the stipulation makes no provision for the entry of a judgment against plaintiffs in the amount of the lien. Hence, the order should not have included any such decretal paragraph. The provision for interest on such judgment must perforce fall with the elimination of the judgment provision. So, too, the disposition in the judgment of the alleged claim of conflict of interest does not conform to the stipulation. There is no predicate in the stipulation for the broad finding in the judgment that “no such conflict of interest existed”. The stipulation merely provides for the withdrawal of the claim of conflict of interest asserted against the outgoing attorney. Hence, the judgment should be limited to the withdrawal of the claim of conflict of interest solely against the outgoing attorney. Accordingly, the judgment should be amended as indicated hereinabove. Settle order on notice.
Concur — Breitel, J. P., Rabin, Stevens and Eager, JJ.; Valente, J., deceased.